Name: COMMISSION REGULATION (EC) No 1491/96 of 24 July 1996 on the supply of vegetable oil as food aid
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  America;  cooperation policy
 Date Published: nan

 30 . 7. 96 EN Official Journal of the European Communities No L 189/15 COMMISSION REGULATION (EC) No 1491/96 of 24 July 1996 on the supply of vegetable oil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EC) No 1292/96 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3), lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients 311 tonnes of vegetable oil ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*); whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION: Article 1 Vegetable oil shall be mobilized in the Community, as Community food aid for supply to the recipient listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The supply shall cover the mobilization of vegetable oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward processing arrangements. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable . Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directiy applicable in all Member States. Done at Brussels, 24 July 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 166, 5. 7. 1996, p. 1 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 189/16 ( ENl Official Journal of the European Communities 30. 7. 96 ANNEX LOT A 1 . Operation No ('): 1028/95 2. Programme: 1995 3. Recipient ^): CICR, 19 avenue de la paix, CH-1202 Geneve (tel. (41-22) 734 60 01 ; telex 22269 CICR CH) 4. Representative of the recipient: ICRC Delegation, Hujnady street, Proyezd 2 House 3A, Douchanbe, Tadjikistan 5. Place or country of destination (*): Tadjikistan 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) f): see OJ No C 114, 29 . 4. 1991 , p. 1 (III . A (1 ) (a)) 8 . Total quantity (tonnes net): 71 9. Number of lots: 1 10 . Packaging and marking (')('): see OJ No C 114, 29. 4. 1991 , p. 1 (IIIA (2)(1 ), IIIA (2) (3) and IIIA (3)) Five-litre metal canister, without cardboard cross-pieces Language to be used for the marking: English Supplementary markings TJ-0052' 1 1 . Method of mobilization: mobilization of refined rape seed oil produced in the Community. Mobiliza ­ tion may not involve a product manufactured and/or packaged under inward-processing arrangements . 12. Stage of supply: free at destination 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing: ICRC warehouse, Douchanbe 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 2. to 15 . 9. 1996 18 . Deadline for the supply: 27. 10. 1996 19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) 13. 8 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders : 12 noon (Brussels time) 27. 8 . 1996 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage: 16 to 29. 9. 1996 (c) deadline for the supply: 10 . 11 . 1996 22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire, Attn. Mr T. Vestergaard, Batiment Loi 130, bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Brussels telex: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04 25. Refund payable on application by the successful tenderer (4):  30 . 7. 96 [ ENI Official Journal of the European Communities No L 189/17 LOT B 1 . Operation No ('): 1024/95 2. Programme: 1995 3. Recipient (2): Euronaid, Postbus 12, NL-2501 CA Den Haag, Nederland (tel : (31 70) 33 05 757; fax: 36 41 701 ; telex: 30960 EURON NL) 4. Representative of the recipient: to be designated by the recipient 5. Place or country of destination: Haiti 6. Product to be mobilized: refined rape seed oil 7. Characteristics and quality of the goods (3) f): see OJ No C 114, 29. 4. 1991 , p. 1 (IIIA ( 1 ) (a)) 8 . Total quantity (tonnes net): 240 9. Number of lots: 1 10. Packaging and marking (6) (8): see OJ No C 1 14, 29. 4. 1991 , p. 1 (IILA(2)(1 ), IILA(2)(3) and IIIA (3)) Five-litre metal canister, without cardboard cross-pieces Language to be used for the marking: French 11 . Method of mobilization: mobilization of refined rape seed oil produced in the Community. Mobilization may not involve a product manufactured and/or packaged under inward-processing arran ­ gements 12. Stage of supply: free at port of shipment 13. Port of shipment:  14. Port of landing specified by the recipient:  15. Port of landing:  16. Address of the warehouse and, if appropriate, port of landing:  17. Period for making the goods available at the port of shipment: 9 to 29. 9. 1996 18. Deadline for the supply:  19. Procedure for determining the costs of supply: invitation to tender 20. Date of expiry of the period allowed for submission of tenders: 12 noon (Brussels time) 13. 8 . 1996 21 . In the case of a second invitation to tender: (a) deadline for the submission of tenders: 12 noon (Brussels time) 27. 8 . 1996 (b) period for making the goods available at the port of shipment: 23. 9 to 13. 10. 1996 (c) deadline for the supply:  22. Amount of the tendering security: ECU 15 per tonne 23. Amount of the delivery security: 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities ('): Bureau de l'aide alimentaire, Attn . Mr T. Vestergaard, Batiment Loi 130 , bureau 7/46, Rue de la Loi/Wetstraat 200, B-1049 Bruxelles telex: 25670 AGREC B; fax: (32-2) 296 70 03 / 296 70 04 25. Refund payable on application by the successful tenderer (4):  No L 189/18 fENl 30. 7. 96Official Journal of the European Communities Notes: (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. (4) Article 7 (3) (g) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. 0 Commission delegation to be contacted by the successful tenderer: OJ No C 114, 29. 4 . 1991 , p. 33. (6) Notwithstanding OJ No C 114, point IILA(3)(c) is replaced by the following: 'the words "European Community'". 0 The successful tenderer shall supply to the beneficiary or its representative, on delivery, a sanitary certifi ­ cate. (8) Shipment to take place in 20-foot containers , FCL/FCL (each containing 15 tonnes net). The supplier will be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment Hie beneficiary will be responsible for all subsequent loading costs , including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second subparagraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer must submit to the recipient's agent a complete packing list of each container, specifying the number of metal canisters belonging to each shipping number as specified in the invita ­ tion to tender. The successful tenderer must stow the cartons in the containers in such a way that any empty spaces are filled; he must stabilize the final row of cartons using stowage belts . The successful tenderer must seal each container with a numbered locktainer (sysko locktainer 1 80 seal), the number of which is to be provided to the recipient's forwarder. (s) Placed in 20-foot containers . The free holding period for containers must be at least 15 days .